Exhibit 10.7

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of June 19, 2015 (this “Agreement”), is by and
between CT Energy Holding SRL, a Barbados Society with Restricted Liability (the
“Investor”), and Harvest Natural Resources, Inc., a Delaware corporation (the
“Company”). Capitalized terms used but not defined in this Agreement shall have
the meaning given to such terms in the Purchase Agreement.

RECITALS

WHEREAS, the Investor and the Company are parties to the Securities Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), concerning
the Company’s issuance and sale to the Investor of (i) a 15.0% non-convertible
senior secured note due 2020 in the principal amount of $25,225,000 (the
“Non-Convertible Note”), (ii) a 9.0% convertible senior secured note due 2020 in
the principal amount of $6,975,000 (the “Convertible Note”), (iii) a 15.0%
non-convertible senior secured note due 2020 in the principal amount of up to
$12,000,000 (the “Additional Draw Note,” and together with the Non-Convertible
Note and the Convertible Note, the “Notes”), (iv) a warrant (the “Warrant”) to
purchase up to 34,070,820 shares of the Company’s common stock, par value $.01
per share (the “Common Stock”) and (v) shares of the Company’s Series C
preferred stock, par value $0.01 per share; and

WHEREAS, as a condition to the Company’s willingness to enter into the Purchase
Agreement, the Investor has agreed to enter into this Agreement, pursuant to
which the Investor agrees, among other things, to vote in accordance with the
terms of this Agreement under the circumstances set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

ARTICLE I

VOTING

Section 1.01 Agreement to Vote (Claim Date).

(a) Provided that the Stock Appreciation Date has not occurred before the Claim
Date, then beginning on the Claim Date and ending on the earlier of (i) the
Stock Appreciation Date and (ii) the Ownership Threshold Date (such period
ending on the earlier of clauses (i) and (ii), the “Voting Agreement Period”),
the Investor shall (and shall cause its Affiliates to) (A) cause, in the case of
all voting securities of the Company owned of record by the Investor, and
(B) instruct the record owner, in the case of all shares of voting securities of
the Company beneficially owned but not owned of record, directly or indirectly,
by the Investor or any of its Affiliates (such voting securities described in
clauses A and B, the “Covered Shares”), in each case as of the record date for
any annual meeting of stockholders or any special meeting of stockholders of the
Company, in each case that are entitled to vote at any such annual or special
meeting, to be present for quorum purposes and to be voted, at all such annual
or special meetings or at any adjournments or postponements thereof, (1) for all
directors nominated by the



--------------------------------------------------------------------------------

Company’s board of directors for election at such annual or special meeting, and
(2) against any directors proposed that are not nominated by the Company’s board
of directors for election at such annual or special meeting and against any
proposals not recommended by the Company’s board of directors relating to
removing any directors or otherwise changing the composition of the Company’s
board of directors. During the Voting Agreement Period, the Investor shall not
(and shall instruct its Affiliates not to) present (or request to present) at
any annual meeting or any special meeting of the Company’s stockholders, any
nominee for election to the Company’s board of directors or seek representation
on the board of directors or the removal of any member of the Company’s board of
directors.

(b) Except as provided in Section 1.01(a), the Investor and its Affiliates shall
not be restricted from voting “For”, “Against” or “Abstain” from any other
proposals at any annual or special meeting of the Company.

(c) For the avoidance of doubt, should the Stock Appreciation Date occur before
the Claim Date, the terms in Section 1.01(a) will not be in effect.

(d) Any vote required to be cast or consent required to be executed pursuant to
Section 1.01(a) shall be cast (or consent shall be given) by the Investor or its
applicable Affiliate in accordance with such procedures relating thereto so as
to ensure that it is duly counted, including for purposes of determining whether
a quorum is present.

Section 1.02 No Agreement as Director or Officer. The Investor makes no
agreement or understanding in this Agreement on behalf of its Affiliates or
Representatives in their capacity as a director or officer of the Company or any
of its subsidiaries (if any such Affiliate or Representative holds such a
position), and nothing in this Agreement: (a) will limit or affect any actions
or omissions taken by the Investor’s Affiliates or Representatives in their
capacity as such a director or officer, including in exercising rights under the
Purchase Agreement, and no such actions or omissions shall be deemed a breach of
this Agreement or (b) will be construed to prohibit, limit or restrict the
Investor’s Affiliates or Representatives from exercising their fiduciary duties
as an officer or director to the Company, any of its subsidiaries or its
stockholders, it being understood that this Agreement shall apply to the
Investor solely in its capacity as a stockholder of the Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.01 Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows, in each case as of the date
hereof:

(a) Authorization. The Investor has full limited partnership power and authority
to enter into, execute and deliver this Agreement and to perform fully the
Investor’s obligations hereunder. This Agreement has been duly and validly
executed and delivered by the Investor and constitutes the legal, valid and
binding obligation of the Investor, enforceable against the Investor in
accordance with its terms.

(b) Ownership; No Inconsistent Agreements. Assuming the consummation of the
transactions contemplated to occur at the Closing, the Investor owns
beneficially (as such

 

-2-



--------------------------------------------------------------------------------

term is defined in Rule 13d-3 under the Exchange Act) all of the Covered Shares
free and clear of all Liens (other than any Liens arising under the Purchase
Agreement), and, except pursuant to the Purchase Agreement and the Transactions,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which the Investor is a party relating to the
pledge, disposition or voting of any of the Covered Shares and there are no
voting trusts or voting agreements with respect to the Covered Shares. The
Investor does not beneficially own any voting securities of the Company other
than the Covered Shares.

(c) No Violation. None of the execution and delivery of this Agreement by the
Investor or compliance by the Investor with any of the provisions hereof will
conflict with or result in a breach, or constitute a default (with or without
notice of lapse of time or both) under any provision of, any trust agreement,
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument or Law applicable to the Investor or to the Investor’s
property or assets.

(d) Consents and Approvals. No consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Entity or other Person
on the part of the Investor is required in connection with the valid execution
and delivery of this Agreement.

ARTICLE III

COVENANTS

Section 3.01 Additional Shares. The Investor agrees that all voting securities
of the Company that the Investor purchases, acquires the right to vote or
otherwise acquires Beneficial Ownership of after the execution of this Agreement
shall be subject to the terms of this Agreement and shall constitute Covered
Shares for all purposes of this Agreement.

Section 3.02 Disclosure. Subject to reasonable prior notice and approval (not to
be unreasonably withheld, conditioned or delayed) of the Investor, the Investor
hereby authorizes the Company to publish and disclose in any announcement or
disclosure required by the SEC the Investor’s identity and ownership of Covered
Shares and the nature of the Investor’s obligations under this Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.01 Termination. This Agreement shall remain in effect until the date
when the Voting Agreement Period expires; provided that the provisions of
Section 4.03 through Section 4.12 shall survive any termination of this
Agreement.

Section 4.02 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company any direct or indirect ownership or incidence of
ownership (whether beneficial ownership or otherwise) of or with respect to any
Covered Shares. All rights, ownership and economic benefits of and relating to
the Covered Shares shall remain vested in and belong to the Investor (or its
applicable Affiliate), and the Company shall have no authority to direct the
Investor (or such applicable Affiliate) in the voting or disposition of any of
the Covered Shares, except as otherwise provided herein.

 

-3-



--------------------------------------------------------------------------------

Section 4.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
e-mail of a “portable document format” (.pdf) document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 4.03):

 

If to the Investor:

CT Energy Holding SRL

Calle Londres

Torre Dayco, PH

Las Mercedes, Caracas-Venezuela

Attention: Francisco D’Agostino

Phone: +58 212 999 9190

with a copy (which will not constitute notice to Investor) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: 212.403.2341

Attention: Matthew M. Guest

If to the Company, to:

Harvest Natural Resources, Inc.

1177 Enclave Parkway, Suite 300

Houston, TX 77077

Facsimile: 281-899-5702

E-mail: khead@harvestnr.com

Attention: General Counsel

with a copy (which will not constitute notice to the Company) to:

Norton Rose Fulbright

2200 Ross Avenue, Suite 3600

Dallas, TX 75201

Facsimile: 214.855.8200

E-mail: Harva.Dockery@NortonRoseFulbright.com

             Josh.Pleitz@NortonRoseFulbright.com

Attention: Harva Dockery

Section 4.04 Interpretation. Where a reference in this Agreement is made to a
Section, Exhibit or Schedule, such reference shall be to a Section of, Exhibit
to or Schedule of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” A reference in this
Agreement to $ or dollars is to U.S. dollars. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

-4-



--------------------------------------------------------------------------------

Section 4.05 Counterparts; Facsimile or .pdf Signatures. This Agreement may be
executed in any number of counterparts (including by facsimile, by electronic
mail in “portable document format” (.pdf) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document), all of which will be one and the same agreement. This Agreement will
become effective when each party to this Agreement will have received
counterparts signed by all of the other parties.

Section 4.06 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings among the parties with respect to the subject
matter hereof and thereof.

Section 4.07 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.

(b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by any other
party hereto or its successors or assigns shall be brought and determined
exclusively in U.S. District Court for the Southern District of New York or in
any state court located in the City and County of New York. Each of the parties
hereto agrees that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 4.03 or in such
other manner as may be permitted by applicable laws, will be valid and
sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve process in accordance with this Section 4.07, (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

-5-



--------------------------------------------------------------------------------

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 4.07(c).

Section 4.08 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in any court identified in Section 4.07(b), in addition to any other
remedy to which they are entitled at law or in equity.

Section 4.09 Amendment; Waiver. This Agreement may be amended, modified or
supplemented by a writing executed by each of the parties hereto. This Agreement
may not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment hereto, signed on behalf of each of the parties in interest at
the time of the amendment. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 4.10 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 4.11 Assignment; Successors; No Third Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by any party without the prior written consent of the other parties,
and any such assignment without such prior written

 

-6-



--------------------------------------------------------------------------------

consent shall be null and void. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement.

Section 4.12 No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto and no former, current or future equity holders, controlling persons,
directors, officers, employees, agents or affiliates of any party hereto or any
former, current or future stockholder, controlling person, director, officer,
employee, general or limited partner, member, manager, agent or Affiliate of any
of the foregoing shall have any liability for any obligations or liabilities of
the parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and the Company have caused to be executed or
executed this Agreement as of the date first written above.

 

INVESTOR: CT Energy Holding SRL By:

/s/ Oswaldo Cisneros

Oswaldo Cisneros Authorized Person COMPANY: Harvest Natural Resources, Inc. By:

/s/ Keith L. Head

Keith L. Head Vice President and General Counsel

 

 

 

 

[Signature Page to Investor Voting Agreement]